Citation Nr: 1714570	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an extraschedular rating for the Veteran's service-connected hiatal hernia with gastrointestinal reflux disease (GERD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1992, and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2011, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

In a May 2015 decision, the Board denied entitlement to an initial rating in excess of 10 percent for hiatal hernia with GERD. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a November 2015 Order and pursuant to a Joint Motion for Remand (JMR), vacated the May 2015 denial and remanded the case to the Board. In accordance with the Court's Order, the Board took into consideration the issues set forth in the parties' JMR, and in a February 2016 decision, the Board denied the Veteran's claim for entitlement to an initial rating in excess of 10 percent for hiatal hernia with GERD on a schedular basis, but remanded the issue of entitlement to an extraschedular rating for hiatal hernia with GERD.

In July 2014 and February 2016, the Board remanded the matter for additional development. As will be discussed further below, the Board is satisfied there was substantial compliance with its remand orders. See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

1. The claim for a higher initial rating for hiatal hernia with GERD was referred to the Director of Compensation Service for consideration of entitlement to an extraschedular rating.

2. In February 2017, the Director of Compensation Service determined that an extraschedular rating was not warranted.

3. The Veteran's hiatal hernia with GERD does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

CONCLUSION OF LAW

The criteria for an hiatal hernia with GERD rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. § 3.159 (2016). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection. Where the initial claim is one for entitlement to service connection, once service connection is granted, the claim is substantiated, and additional notice is not required under 38 U.S.C.A. § 5103 (a). Any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of the initial rating); 38 C.F.R. § 3.159 (b)(3)(i) (2016) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement). 

With respect to notice, a letter issued in December 2008 satisfied the duty to notify provisions, as it notified the Veteran of the information he needed to provide, the factors pertinent to the establishment of an increased rating and effective date, and the evidence that VA would attempt to obtain. The Board notes that this notice would also generally apply to other higher ratings.

The duty to assist the Veteran has also been satisfied in this case. The service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, The Veteran was provided VA examinations in March 2009 and September 2014 to assess the nature and severity of his service-connected hiatal hernia with GERD. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the examiners reviewed the claims file; performed examinations of the Veteran; considered the Veteran's reported symptomatology; provided explanation of the Veteran's functional loss; and provided the medical information necessary to address the rating criteria. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Therefore, the Board finds the examinations to be adequate for decision-making purposes.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Stegall Compliance

As noted in the Introduction, the Board previously remanded this matter in July 2014 and February 2016.

The July 2014 Board remand directed the RO to obtain any outstanding VA and private treatment records and to afford the Veteran an appropriate VA examination by a medical professional to determine the current nature and severity of his hiatal hernia with GERD. Therefore, in accordance with the remand directives, the RO obtained and associated with the record VA treatment records from July 2010 to September 2014, and afforded the Veteran a VA examination in September 2014. The examiner noted that he reviewed the Veteran's claims file, performed all necessary studies and testing, obtained a detailed clinical history from the Veteran, and produced a detailed report. The report included an opinion regarding whether the Veteran's condition has a significant impact on the Veteran's nutritional status or considerable impairment of health. Last, the RO readjudicated the issue on appeal and provided the Veteran with a supplemental statement of the case (SSOC) in January 2015.

However, in February 2016, after the Court's May 2015 Order remanding the issue to the Board, the Board remanded the issue once again. The February 2016 Board remand directed the RO to obtain all outstanding VA treatment records and, pursuant to 38 C.F.R. § 3.321(b)(1), refer the claim of entitlement to an extraschedular rating in excess of 10 percent for hiatal hernia with GERD to the Director of Compensation Service, with the Director's attention directed to the Veteran's reported symptoms of difficulty sleeping at night due to regurgitation. Accordingly, the RO obtained and associated with the record VA treatment records from November 2013 to August 2016. Additionally, the RO referred the claim to the Director of Compensation Service, and in a February 2017 administrative decision, the Director noted the Veteran's reported sleep problems and denied entitlement to an increased evaluation on an extraschedular basis. The RO readjudicated the issue on appeal and provided the Veteran with a supplemental statement of the case (SSOC) in February 2017.

Thus, the Board finds that its remand instructions have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The matter is now appropriately returned to the Board.

III. Legal Criteria and Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's hiatal hernia is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7346, as 10 percent disabling, effective November 21, 2008. A 10 percent rating is warranted when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity. A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating is warranted if there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4114, Diagnostic Code 7346 (2016).

To accord justice in exceptional cases where the schedular standards are found to be inadequate, an RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (b)(1).

Thun v. Peake, 22 Vet App 111 (2008), describes the three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate. Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran reports that his hiatal hernia is manifested by signs and symptoms such as heartburn, reflux, vomiting, and sleep impairment. See October 2011 videoconference hearing transcript. As noted in the February 2016 remand, the Board finds that the Diagnostic Code in the rating schedule for hiatal hernia does not contemplate sleep impairment which is accompanied by regurgitation, and, therefore, the first prong of Thun is satisfied. Accordingly, the matter was referred to the Director of Compensation Service (Director). See Johnson v. Shinseki, 26 Vet. App. 237, 243, n. 4 (2013) (noting that as of April 2011, the title of "Director of Compensation and Pension Service" no longer exists and that the position has been separated into 2, distinct positions: "Director of Compensation Service" and "Director of Pension and Fiduciary Service," but the wording in the regulation has not yet been changed to incorporate this change). In an February 2017 administrative decision, the Director agreed with the August 2016 Appeals Management Center's (AMC) recommendation against an extraschedular rating. Although the Board may not assign an extraschedular rating in the first instance, it may review the Director's decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision. See Kuppamala v. McDonald, No. 27 Vet.App. 447 (2015).

Therefore, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." See also 38 C.F.R. § 3.321 (b)(1). 

In October 2011, the Veteran testified at a videoconference hearing before the undersigned VLJ. The Veteran was asked to explain what he experiences on a weekly basis with regard to his manifestations of hiatal hernia with GERD, to which the Veteran noted that he has trouble sleeping, "throwing up at times." The Veteran further testified that within a week's period he experiences episodes at least four or five days a week, with each episode lasting three hours and resulting in "tossing and turning" at night. The Veteran asserted that he has changed his diet and that he props his pillow up but that he still constantly has to get up and sometimes throws up. The Veteran further testified that he is employed but that his manifestations affect his "absenteeism at work." The Veteran testified that on average during the week, he has to go to the bathroom or ends up throwing up at least once or twice a week because of the condition, and that he has diarrhea three times a week as a result of the condition.

The Board has considered the Veteran's testimony and notes that the Veteran is competent to report his experienced symptoms as he observes them. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, after a thorough review of the entire claims file, to include the medical evidence of record, the Board finds that the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." 

The record reflects that the Veteran's hiatal hernia with GERD manifests in sleep impairment with vomiting or regurgitation; however, the Board does not find that the case presents such an exceptional or unusual disability picture as to warrant an extraschedular evaluation. Such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards, are not reflected in the record throughout the period on appeal. 38 C.F.R. § 3.321 (b)(1). 

First, the Board finds that for the entire period on appeal, the record does not show that the Veteran has required frequent hospitalizations for his disabilities. The record is absent for any evidence that due to his hiatal hernia with GERD the Veteran has required surgical intervention, admission on an inpatient basis, or any other course of treatment beyond conservative measures. Of record is a March 2009 VA examination. At the VA examination, the Veteran reported vomiting associated with his hiatal hernia, with a frequency of "less than weekly," with no history of hospitalization or surgery relating to the esophagus. Although, in a November 2009 VA treatment record, the Veteran sought emergency department treatment for vomiting for three days with aching and burning that worsened when laying down, this emergency treatment for consecutive days of vomiting appears to be an isolated incident. In fact, in a December 2009 VA treatment record, only one month later, the Veteran reported only "occasional vomiting due to 'feeling of food being stuck,'" with occasional diarrhea. Moreover, VA treatment records are silent for any additional emergency care, and are void of any hospitalizations or inpatient care. 

Second, while the Board recognizes the Veteran's testimony that his hiatal hernia with GERD interferes with his work and attributes to his absenteeism, the record does not reflect that the Veteran's hiatal hernia with GERD has caused or causes impairment with employment over and above that which is already contemplated in the assigned schedular ratings. The March 2009 VA examination report indicates that at the time of the examination the Veteran was employed as a postal worker full-time, and had been working there for 10 to 20 years. As for the reported time lost from work in the last 12 month period, the Veteran reported "less than 1 week," with the cause of the time lost from work noted to be "doctors' appointments." The examination report indicates that the Veteran's hiatal hernia with GERD had "no significant effects" on usual occupation, but mildly effect his feeding. 

Of record is also a September 2014 VA examination. The VA examination report notes the Veteran's complaints of "food getting stuck in esophagus" with "some nausea periodically," with the nausea occurring 4 or more times a year and the nausea lasting less than one day. However, the examiner found that the Veteran's esophageal conditions do not impact his ability to work 

Moreover, VA treatment records are silent for complaints of Veteran's hiatal hernia with GERD contributing to his absenteeism and interfering with work. Instead, in an April 2010 VA treatment record, the Veteran reported that he works as a mail carrier and that he was in a car accident during which he hurt his back. He reported that he was getting therapy for his back and that he has been on sick leave. 
Additionally, in December 2013, the Veteran reported that he is currently employed full-time as a letter carrier, but that he had previously been fired for fighting with a coworker and for disagreements with a supervisor. Similarly, an August 2014 VA treatment record notes "administrative leave from the Post Office for the past three months because of an altercation with his supervisor." Thus, the Board finds it particularly probative that VA treatment records report absenteeism from work for various reasons not related to the Veteran's hiatal hernia with GERD, but do not contain any reports or indications that the Veteran's hiatal hernia with GERD has caused impairment with employment over and above that which is already contemplated in the assigned schedular ratings. Instead, December 2013 and August 2014 VA treatment records indicate that the Veteran reported getting around 6 hours of sleep a night and that he "feels this is enough for him."

Thus, the Board acknowledges that the Veteran's service-connected disabilities have an impact on his ability to work. However, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." In this case, the record does not indicate that the Veteran's hiatal hernia with GERD has markedly interfered with the Veteran's ability to perform his job. Therefore, the Veteran's hiatal hernia with GERD does not have attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization in excess of what is contemplated in a schedular rating so as to render impractical the schedular rating criteria.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Service connection is currently in effect for hiatal hernia with GERD, rated as 10 percent disabling, hemorrhoids, rated as 0 percent disabling (noncompensable), and acne keloidalis nuchae (claimed as rash on back of neck), rated as 0 percent disabling (noncompensable). However, in this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration. Moreover, whether looking at one disability or the combined effects of all of the service-connected disabilities, extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations. See 38 C.F.R. § 3.321 (b)(1). Such is not present in this case. 

No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements. The Board, therefore, finds that the criteria for entitlement to an extraschedular rating for the Veteran's hiatal hernia with GERD has not been met at any time during the rating period. Accordingly, there is no basis for a staged rating pursuant to Fenderson v. West, 12 Vet. App. 119 (1999) or Hart v. Mansfield, 21 Vet. App. 505 (2008), and a higher rating on an extraschedular basis must be denied. As the preponderance of the evidence is against the assignment of a higher rating on an extraschedular basis, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extraschedular rating for the Veteran's service-connected hiatal hernia with gastrointestinal reflux disease (GERD), currently evaluated as 10 percent disabling, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


